        CASE 0:18-cv-02832-JRT-HB Document 17 Filed 11/07/18 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


 Appliance Recycling Centers of America,
 Inc.,

                    Plaintiff,
                                                       Case No. 18-CV-02832 (JRT/HB)
                    vs.
                                                       STIPULATION
 Protiviti, Inc.,

                    Defendant.



        Plaintiff Appliance Recycling Centers of America, Inc. (“ARCA”) and Defendant

Protiviti, Inc. (Protiviti), with respect to the schedule for briefing Protiviti’s pending Motion to

Dismiss (Dkts. 10-12), stipulate and agree as follows:

    1. ARCA’s deadline to file its Response shall be extended to December 6, 2018;

    2. Protiviti’s deadline to file its Reply shall be extended to December 20, 2018.

    3. ARCA’s pending Motion for Extension of Time (Dkt. 16) is withdrawn as moot.

Dated: November 6, 2018

By: Christopher J. Harristhal                       By: /s/ Sara Siegall

Christopher J. Harristhal (175754)                  Robert A. Chapman (Admitted Pro Hac Vice)
Dayle Nolan (121290)                                Sara Siegall (Admitted Pro Hac Vice)
John A. Kvinge (0392303)                            CHAPMAN SPINGOLA, LLP
LARKIN HOFFMAN DALY & LINDGREN,                     190 South LaSalle Street
LTD.                                                Suite 3850
8300 Norman Center Drive, Suite 1000                Chicago, Illinois 60603
Minneapolis, MN 55437-1060                          ssiegall@chapmanspingola.com
charristhal@larkinhoffman.com                       rchapman@chapmanspingola.com
dnolan@larkinhoffman.com                            Telephone: (312) 606-8665
jkvinge@larkinhoffman.com
Telephone: (952) 835-3800                           Lead Counsel for Plaintiff

Counsel for Defendant
CASE 0:18-cv-02832-JRT-HB Document 17 Filed 11/07/18 Page 2 of 3



                                   William G. Carpenter (#274598)
                                   BRIOL & BENSON, PLLC
                                   3700 IDS Center
                                   80 South Eighth Street
                                   Minneapolis, Minnesota 55402
                                   bill@briollaw.com
                                   Telephone: (612) 756-7777
                                   Facsimile: (612) 337-5151

                                   Local Counsel for Plaintiff




                               2
       CASE 0:18-cv-02832-JRT-HB Document 17 Filed 11/07/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Sara Siegall, counsel for Appliance Recycling Centers of America, Inc., hereby certify

that on November 6, 2018, I caused the foregoing to be electronically filed with the Clerk of the

Court by using the CM/ECF electronic filing system, which will send a notice of electronic filing

to counsel of record.


                                                           /s/ Sara Siegall_




                                               3
